IMO-lf
                               ELECTRONIC RECORD




COA #      03-12-00809-CR                        OFFENSE:        22.021


           Alejandro Munoz v. The State of
STYLE:     Texas                                 COUNTY:         Hays

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    428th District Court


DATE: 11/14/14                   Publish: NO     TC CASE #:      CR-11-0443




                        IN THE COURT OF CRIMINAL APPEALS


         Alejandro Munoz v. The State of
STYLE:   Texas                                        CCA#:
                                                                      I4>20-If
         PRO S£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         'R&J3&                                       JUDGE:

DATE:      lt?U
         OZllV/Z0'S~                                  SIGNED:                           PC:

JUDGE:      /muQQU6*L.                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD